DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-9, 27-29 and 35 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Garrity et al. (US. Pub: 2008/0298048 A1) of record.
Regarding claim 1, Garrity discloses (in at least figs. 1-4) a head lamp comprising: a body (12, 14, 22, 30) formed from a resiliently flexible material ([0023]), said body (12) being adapted to be secured to a wearer’s head by at least partially encircling the wearer’s head (see at least figs. 1 and 2); a light source (abstract; [0013]; [0029]; [0032]; i.e. the LEDs); a power supply ([0013]; [0032]; i.e. the batteries) for powering the light source; and a chassis (26, 42; [0032]) adapted to hold the light source, said chassis (26, 42) being removably receivable within a cavity (24; [0028]; [0031]; [0033]) defined in the body (12) and being accessible by an opening (34) defined in the body; wherein a cross-section of the chassis (26) 
Regarding claim 3, Garrity discloses (in at least figs. 1-4) the chassis (26) defines a casing (42; best seen in at least fig. 3) having an internal void for housing the light source and the power supply ([0032]).
Regarding claim 7, Garrity discloses (in at least figs. 1-4) the cavity (24) is shaped and dimensioned so as to be similar to the shape and dimension of the casing (see at least fig. 3).
Regarding claim 8, Garrity discloses (in at least figs. 1-4) a rear surface of the casing (42) includes a protrusion (36) that is shaped and dimensioned so as to be similar to the shape and dimension of the opening (34), such that the protrusion closes the opening when the casing is located within the cavity (see at least fig. 2).
Regarding claim 9, Garrity discloses (in at least figs. 1-4) the chassis (26) defines a casing (42) having an internal void for housing the light source ([0032]).
Regarding claim 27, Garrity discloses (in at least figs. 1-4; abstract) the light source comprises one or more light emitting diodes (LEDs).
Regarding claim 28, Garrity discloses (in at least figs. 1-4; [0028]) the one or more LEDs emit light through one or more optical elements mounted to the chassis (26).
Regarding claim 29, Garrity discloses (in at least figs. 1-4) the body (12) includes one or more selectively actuatable buttons (36) configured to control the light source ([0029]).
Regarding claim 35, Garrity discloses (in at least figs. 1-4) a head lamp comprising: a body (12, 14) formed from a resiliently flexible material ([0023]); a light source (abstract; [0013]; [0029]; [0032]; i.e. the LEDs); a power supply ([0013]; [0032]; i.e. the batteries) for powering the light source; and a chassis (26) adapted to hold the light source and the power supply ([0032]); the body (12, 14) being a unitary structure configured to fully encircle a wearer's head (see fig. 1), with the light source (abstract; [0013]; [0029]; [0032]; i.e. the LEDs), the power supply and the chassis all located within the resiliently flexible body ([0032]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Garrity et al. (US. Pub: 2008/0298048 A1) of record in view of Feustel et al. (US. Pub: 2014/0198484 A1) of record. 
Regarding claim 10, Garrity does not expressly disclose the casing includes a heatsink configured to remove heat from the light source.
Feustel discloses (in at least fig. 5) a casing includes a heatsink (220; [0030]) configured to remove heat from the light source. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the casing that includes the heatsink of Feustel in the device of Garrity for the benefit of removing heat from the light source. See also Steiner (US. Pub: 2016/0146443 A1).

Regarding claim 12, Garrity as modified by Feustel does not expressly disclose the casing is pivotably connected on opposite sides thereof to respective arms located within the body. See Halasz (US. Pub: 2002/0034073 A1) of record (at least fig. 1; [0025]).
Regarding claim 13, Feustel discloses (in at least figs. 2-5) an end of each arm (115) includes a projection that is configured to seat in one of a plurality of recesses (207) provided in the casing so as to releasably set and lock a position of the casing with respect to the arms (see at least [0024]; [0032]).
Regarding claim 14, Feustel discloses (in at least figs. 3-7) the projections (212) are resiliently flexible such that a minimum force is required to move the projection from one of the plurality of recesses (113) to an adjacent one of the plurality of recesses to thereby adjust the position of the casing with respect to the arms ([0034).
Regarding claim 15, Feustel discloses (in at least fig. 7) the casing is pivotable up to approximately ± 20° with respect to the arms.
Regarding claim 16, Garrity as modified by Feustel discloses (in at least figs. 1-4; [0013] ~Garrity; figs. 1-5; [0023] Feustel) the power supply is removably mountable to the body.
Regarding claim 17, Garrity discloses (in at least fig. 3; [0032]) the power supply includes an electrical connection configured to electrically connect to one or more conductors located within the body, wherein the one or more conductors extend within the body and are electrically connected to the light source so as to provide electrical energy from the power supply to the light source.
Regarding claims 18 and 30, Garrity as modified by Feustel discloses the power supply is mountable to the body generally adjacent the heatsink such that there is a space between the heatsink and the power supply, wherein the space allows for air to flow over the heatsink to cool the heatsink.
However, Feustel discloses (in at least fig. 5) the power supply ([0023]; [0037]) is mountable to the body generally adjacent the heatsink (220; [0024]). Feustel further discloses (in at least figs. 1-5) the main housing (100) is configured to house the power supply ([0023]; [0037]). 

Regarding claim 19, Garrity discloses (in at least figs. 1-4) the body includes an adjustment mechanism (16; [0023]) configured to selectively adjust a circumference of a loop defined by the body, wherein the loop is configured to at least partially encircle the wearer's head so as to secure the body thereto (see fig. 1).

Claims 20-24, 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Garrity et al. (US. Pub: 2008/0298048 A1) of record.
Regarding claim 20, Garrity discloses (in at least figs. 1-4) a head lamp comprising: a light source (abstract; [0013]; [0029]; [0032]; i.e. the LEDs); a power supply ([0013]; [0032]; i.e. the batteries) for powering the light source; and a chassis (26) adapted to hold the light source and the power supply ([0032), the body (12) adapted to be secured to a wearer's head by at least partially encircling the wearer’s head.
Garrity does not expressly disclose the chassis being overmoulded with a resiliently flexible material to form an integral structure with a body.
However, Garrity discloses (in at least figs. 1-4) a resiliently flexible material body (12) and a chassis (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the body with the resiliently flexible material of Garrity integral with the chassis, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  
Also, the limitation “the chassis being overmoulded” is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 22, Garrity discloses (in at least figs. 1-2) the body is selectively reconfigurable between a first, open (see figs. 1 and 2; i.e. the strap 14 can be removed from the adjustment loop which will result in the body being in an open configuration), configuration and a second, closed, configuration (see at least figs. 1 and 2), wherein in the closed configuration the body is in the form of a loop (see figs.1 and 2), and wherein in the open configuration the body is elongate in overall form and includes a first end and a second opposite end, and wherein the first end is releasably connectable to the second end (see figs. 1 and 2).
Regarding claim 23, Garrity does not expressly disclose the first end includes a connector element, and the second end includes a receptacle configured to receive the connector element in the closed configuration of the body.
However, it is well-known in the art to form head lamps with connectors and receptacles in order to buckle the head lamp in the closed configuration of the body. As evidence, Gonzalez (US. Pub: 2018/0132555 A1) of record discloses (in at least figs. 4 and 11) a headlamp comprised of, in part, a first end includes a connector element (112a; see fig. 4E), and the second end includes a receptacle (112b) configured to receive the connector element in the closed configuration of the body (see figs. 4 and 11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the adjustment loop of Garrity with the connector and the receptacle of Gonzalez in order to buckle the head lamp in the closed configuration of the body. Furthermore, it has been held that simple substitution of one element for another to obtain predictable results is obvious. 
Regarding claims 21 and 24, Garrity does not expressly discloses the connector element is a charging connector.
However, it is well-known in the art to form headlamp with charging connector. As evidence, Steiner (US. Pub: 2016/0146443 A1) discloses (in at least figs. 1 and 2) a head lamp comprised of, in 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the charging connector of Steiner extending from the chassis of Garrity configurable to be exposed to receive power from a power source to thereby recharge the power supply. 
Regarding claim 25, Garrity as modified by Gonzalez discloses (in at least figs. 1-2 Garrity; figs. 4 and 11 Gonzalez) the connector element extends from the chassis.
Regarding claim 26, Garrity discloses (in at least figs. 1-2) the body includes an adjustment mechanism (16) configured to selectively adjust a circumference of the loop defined by the body in the closed configuration (see at least fig. 1).
Regarding claim 31, Garrity discloses (in at least figs. 1-2; abstract) the light source comprises one or more light emitting diodes (LEDs).
Regarding claim 32, Garrity discloses (in at least figs. 1-2; [0028]) the one or more LEDs emit light through one or more optical elements mounted to the chassis. 


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Garrity et al. (US. Pub: 2008/0298048 A1) of record in view of Steiner (US. Pub: 2016/0146443 A1).
Regarding claim 33, Garrity discloses (in at least figs. 1-4) a head lamp comprising: a body (12, 14, 22, 30) formed from a resiliently flexible material ([0023]), said body (12) being adapted to be secured to a wearer's head by at least partially encircling the wearer's head (see at least figs. 1 and 2); a light source (abstract; [0013]; [0029]; [0032]; i.e. the LEDs); a power supply ([0013]; [0032]; i.e. the batteries) for powering the light source; and a chassis (26) adapted to hold the light source, said chassis (26) being removably receivable within a cavity defined in the body ([0028]; [0031]; [0033]) and being accessible by an opening (34) defined in the body (12).
Steiner discloses (in at least figs. 1 and 2) a head lamp comprised of, in part, a charging connector ([0011]; i.e. the USB power input or output), configurable to be exposed to receive power from a power source to thereby recharge the power supply.
. 

 Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Garrity et al. (US. Pub: 2008/0298048 A1) of record in view of Gibson et al. (US. Pub: 2011/0261556 A1). 
Regarding claim 34, Garrity discloses (in at least figs. 1-4) a head lamp comprising: a body (12, 14) formed from a resiliently flexible material ([0023]), said body (12) being adapted to be secured to a wearer's head by at least partially encircling the wearer's head (see at least figs. 1 and 2); a light source (abstract; [0013]; [0029]; [0032]; i.e. the LEDs); a power supply ([0013]; [0032]; i.e. the batteries) for powering the light source; and a chassis (26) adapted to hold the light source and the power supply within the body ([0031]-[0032]).
Garrity does not expressly disclose the power supply is mounted generally adjacent a heatsink such that there is a space between the heatsink and the power supply, wherein the space allows for air to flow over the heatsink to cool the heatsink.
Gibson discloses (in at least fig. 15) a power supply (572) is mounted generally adjacent a heatsink (530, 550) such that there is a space between the heatsink (530, 550) and the power supply (572), wherein the space allows for air to flow over the heatsink to cool the heatsink.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the heatsink of Gibson in the device of Garrity such that the power supply is mounted generally adjacent the heatsink where there is a space between the heatsink and the power supply and the space allows for air flow over the heatsink to cool the heatsink. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 7-24 and 26-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the list in the PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875